Citation Nr: 0534749	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a June 1972 rating decision that assigned a 20 
percent rating for residuals of a gunshot wound that entered 
the anterolateral left thigh and exited the left mid-buttock 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  A June 1972 rating decision assigned a 20 percent rating 
for residuals of a gunshot wound that entered the 
anterolateral left thigh and exited the left mid-buttock.  
The veteran was notified of that decision and did not file a 
notice of disagreement (NOD), in response, within one year of 
that notice.  

2.  The June 1972 rating decision was adequately supported by 
the evidence of record, was consistent with VA laws and 
regulations in effect at that time, and was a reasonable 
exercise of rating judgment; the decision was not egregious 
or fatally flawed.


CONCLUSION OF LAW

The June 1972 rating decision did not involve CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

In Parker v. Principi, 15 Vet. App. 407 (2002) and Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), the U. S. Court of 
Appeals for Veterans Claims (Court) held that the provisions 
of the VCAA are not applicable to CUE claims, regardless of 
whether the Board or the RO issued the decision being 
contested.  So the Board need not discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the VCAA in this case at hand.

Analysis

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"(CUE) is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  In order to find CUE it must be 
determined (1) that either the facts known at the time were 
not before the adjudicator or the law then in effect was 
incorrectly applied, (2) that an error occurred based on the 
record and the law that existed at the time the decision was 
made, and (3) that, had the error not been made, the outcome 
would have been manifestly different.  Grover v. West, 12 
Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record shows that, following his separation from service, 
the veteran applied for VA disability compensation for, among 
other things, residuals of a gunshot wound (GSW) to his left 
hip and thigh.  An RO rating decision in December 1971 
assigned a 100 percent pre-stabilization rating for residuals 
of a gunshot wound of the right inguinal and left buttock 
areas with fracture of the right pubic ramus, fracture of the 
right femoral head, and severance of the right spermatic 
cord, with a draining sinus of the right inguinal area - 
retroactively effective from November 1971, the day following 
the veteran's discharge from the military.

Following a VA compensation examination, an RO rating 
decision in June 1972 assigned separate ratings for three 
disabilities, each effective from December 1972:  1) a 
40 percent rating for residuals of a gunshot wound of the 
right groin and right hip with fracture of the right pubic 
ramus and fracture of the right femoral head, under 
diagnostic codes 5314-5316; 2) a 20 percent rating for 
residuals of a through- and-through gunshot wound, with entry 
in the anterolateral left thigh and exit from the mid-buttock 
(or vice versa as to entry and exit), under Code 5317; and 
3) a zero percent rating for atrophy of the right testicle, 
with severance of the right spermatic cord, loss of use of a 
creative organ, a healed sinus of the right inguinal area, 
and a postoperative scar of an exploratory laparotomy, under 
Code 7523.  

The veteran's current CUE claim primarily concerns the 20 
percent rating assigned for the left thigh and buttock 
disability.  In a statement received in August 2001, 
his representative contended that a 40 percent rating should 
have been assigned for moderately severe impairment under 
Code 5317 on the basis of the gunshot wound having been 
through and through, involving Muscle Groups XVII and XVIII.  
The representative pointed to 38 C.F.R. § 4.55(e) as 
indicating that, "[F]or compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups."  

The representative's citation to § 4.55(e) is inapt.  First, 
§ 4.55 was revised in 1997 to include the language quoted 
above.  The provision that was in effect in 1972 included 
similar language, but lacked the "but do not act on the same 
joint" requirement.  Regardless, as will be discussed below, 
that provision is inapplicable, inasmuch as there is no 
evidence that Muscle Group XVIII was involved in the GSW 
injury in question.  

The representative also argued that a separate rating should 
have been assigned for nerve damage, based on medical 
evidence indicating decreased sensation on the anterior 
thigh, citing Esteban v. Brown, 6 Vet. App. 259 (1994).  

The evidence of record in June 1972 primarily included the 
veteran's service medical records and the report of a VA 
compensation examination in January 1972.  

The service medical records showed that, in January 1971, the 
veteran sustained a gunshot wound to the left lower 
extremity.  The initial examiner noted that sensation and 
movement of the extremity were good.  The neurological 
examination was within normal limits.  The orthopedic 
surgeon's note indicates the bullet entered the left thigh 
just posterior to the greater trochanter and exited the left 
mid-buttock ("much larger hole").  During surgery, the left 
thigh/buttock entry and exit wounds were connected with a 
long incision and the gluteus maximus muscle was debrided; 
the wound was closed primarily approximately one week after 
the injury.  It appears that the overall wound was relatively 
superficial, although involving the gluteus maximus muscle.  
An examiner approximately three weeks after the injury did 
not note any abnormal clinical findings concerning the left 
thigh/buttock wound.  The examiner did note, however, the 
presence of decreased sensation on the anterior right thigh. 

The veteran's representative indicated that the greater 
trochanter of the femur is in the area of Muscle Group XVIII.  
He did not argue that a separate rating should have been 
assigned for injury to that muscle group.  Nevertheless, the 
medical evidence refers to debridement of only the gluteus 
maximus muscle, which is part of Muscle Group XVII (see 
38 C.F.R. § 4.73, Code 5317).  Based on that evidence, the 
Board cannot find that Group XVIII was also involved.  
Therefore, the RO's failure to assign a separate rating on 
that basis was not error.  

The veteran's representative has also argued that a separate 
rating should have been assigned for nerve damage, based on 
medical evidence indicating decreased sensation along the 
anterior thigh.  That argument is equally misplaced, however, 
for three reasons.  First, the numbness cited by the 
representative was noted to be in the veteran's right thigh, 
not the left.  The medical evidence clearly shows that injury 
to the left thigh/buttock produced no neurological deficit.  
Second, the rule enunciated by the Court in Esteban, supra, 
was not created until 1994 and so is not applicable to the 
1972 rating decision at issue in this case.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  As set forth above, in 
determining whether an earlier decision involved CUE, the 
Board must consider only the law that was in effect at the 
time of that earlier decision.  And third, the evidence 
clearly describes no more than a small area of numbness on 
the anterior thigh.  Even if it was error not to have 
considered assignment of a separate rating for that 
manifestation, the available medical evidence did not 
undebatably indicate that such a rating would have been 
compensable under the diagnostic codes for evaluating scars 
(Codes 7803, 7804, 7805).  Evaluating the disability on the 
basis of injury to a peripheral nerve (e.g., Code 8520) would 
not have been appropriate at any rate, inasmuch as the 
medical evidence clearly showed there was no such injury due 
to the gunshot wound on either side.  

Accordingly, there was no basis for a separate rating for 
neurological manifestations of the injury and the RO's 
failure to assign such a rating was not error.  

Finally, turning to the 20 percent rating that the RO did 
assign, the Board finds no error there either.  Diagnostic 
Code 5317 provides for evaluations of injuries to Muscle 
Group XVII, whose function includes extension of the hip; 
abduction of the thigh; elevation of the opposite side of the 
pelvis; and tension of the fascia lata and iliotibial band, 
acting with Muscle Group XIV in postural support of the body.  
A 50 percent rating is warranted for severe injury.  For 
moderately severe impairment, a 40 percent evaluation is to 
be assigned.  A 20 percent rating is appropriate for moderate 
injury.  And slight impairment warrants a zero percent 
evaluation.  

Guidance in rating muscle injuries was set out at 38 C.F.R. § 
4.56 (1972), which discussed factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Moderate disability of muscles was described at 38 
C.F.R. § 4.56(b) as including a through and through or deep 
penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment.  History and 
complaint included evidence of hospitalization for treatment 
of the wound, and objective findings include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Under § 4.56(a), slight muscle 
disability was found where there had been a simple wound of 
muscles without debridement, infection, or effects of 
laceration with minimum scar, no significant impairment of 
function, and no retained metallic fragments.  
Section 4.56(c) provided that through and through or deep 
penetrating wounds by a high velocity missile of small size 
or large missile of low velocity with debridement or 
prolonged infections were considered moderately severe.  Such 
wounds required prolonged hospitalization.  Objective 
findings included positive evidence of marked or moderately 
severe loss of strength and endurance of muscle groups 
involved.  

The clinical findings noted during service and on VA 
examination in January 1972 fit partially within the criteria 
set forth in § 4.56(b) for moderate impairment (through and 
through wound with some muscle loss) and partially within the 
criteria of § 4.56(a) for slight impairment (no residual 
functional loss).  Although the evidence does indicate that 
the gluteus maximus muscle required some debridement (one of 
the criteria for moderately severe injury), the extensive 
treatment records for the veteran's various wounds do not 
mention the left thigh/buttock wound after the wound was 
closed one week after the injury.  His prolonged 
hospitalization was clearly due to treatment for the other 
wounds.  Moreover, no examiner noted any functional 
impairment due to the left thigh/buttock wound.  As noted 
above, Code 5317 provides for a 20 percent rating for 
moderate impairment and a zero percent evaluation for slight 
impairment.  In light of the clinical evidence, 
the assignment of a 20 percent rating was not clearly 
erroneous.  

Moreover, the Board finds that the veteran's argument amounts 
to no more than disagreement with how the evidence was 
weighed in determining the proper rating.  As set forth 
above, such disagreement cannot form the basis for a valid 
claim of CUE.  Crippen, supra.  

In summary, the Board can find no error in the June 1972 
rating decision.  In the absence of any error, the Board 
concludes that the June 1972 rating decision was not clearly 
and unmistakably erroneous in assigning a 20 percent rating 
for residuals of a left thigh/buttock gunshot wound.  

ORDER

The June 1972 rating decision that assigned a 20 percent 
rating for residuals of a gunshot wound that entered the 
anterolateral left thigh and exited the left mid-buttock was 
not clearly and unmistakably erroneous; the appeal therefore 
is denied.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


